COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-00783-CR
Style:                   Juan Jimenez v. The State of Texas
Date motion filed*:      January 25, 2016
Type of motion:          Second Motion to Extend Time to File Appellant’s Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 November 16, 2015
       Number of extensions granted:          1         Current Due Date: January 22, 2016
       Date Requested:                    February 25, 2016 (101 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: February 25, 2016.
                    No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On December 23, 2015, the Clerk of this Court granted appellant’s first extension
       request which sought 60 days from November 16, 2015 until January 22, 2016, to file
       his brief, but no warnings to counsel were warranted at that time. Because appellant’s
       second extension motion states that he is a sole practitioner who must make court
       appearances at most every work day, this extension is granted, but counsel is warned
       that no further extensions will be granted given the total length of time requested.
       Accordingly, if appellant’s brief is not filed by February 25, 2016, the Court will
       abate this appeal for a late-brief hearing. See TEX. R. APP. P. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                       

Date: February 2, 2016

November 7, 2008 Revision